DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16, 20, 35, 80, 48, 56, 58, 72, 64, 60, 69, 102, 104, and 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claims 1-15, line 1 "Claim" should be changed to --claim-- to correct unnecessary capitalization. 
In claim 1, line 4 "axially movably" should be changed to --axially movable-- to correct grammar. 
In claim 1, lines 10 and 11 "in" should be changed to --is-- to correct a typographical error.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solenoid rod" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the base plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current supplied" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, line 2 is unclear if “a base plate” is a new limitation or referring to the limitation in claim 1, line 8.
Claim 6 recites the limitation "the elongate rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 7, line 4 the limitation “a portion of the core” is unclear whether is a new portion or the same as claimed in line 2 of claim 7.
Claim 8 recites the limitation "the rod" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, line 2 “a solenoid rod” is unclear if referring to a new solenoid rod or the one claimed in claim 1, line 8.
Claim 10 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the thrust tip assembly" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the adjustment energy" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the magnitude" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the tip of the thrust tip plunger" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the adjustment energy" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the magnitude" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the magnitude" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected based on dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is a repetition of claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuhr (9,345,633).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 
With respect to claim 1, Fuhr discloses a portable chiropractic adjusting instrument for applying an adjustment energy impulse to a patient (see Abstract, lines 1-3), the portable chiropractic adjusting instrument comprising: a power source (rechargeable battery; fig 3); a thrust tip plunger (50, fig 5) configured to be axially movably about and between an extended position and a preload compressed position (see col. 6, lines 42-45); a solenoid subassembly (82/84/86; fig 5) selectively coupled to the power source comprising (col. 7, lines 38-43): a solenoid (82, fig 5); a hammer element (89, fig 5) coupled to the solenoid rod and spaced from the base plate (52, fig 6) of the thrust tip plunger at or between a maximal distance when the thrust tip plunger is in the extended position and the solenoid in not activated and a minimal distance when the thrust tip plunger is in the extended position and the solenoid in not activated (see col. 7, lines 61-67); and wherein the hammer element selectively forcefully contacts the thrust tip plunger in response to selective energization of the solenoid by the current supplied by the power source upon actuation (see col. 7, lines 41-43); means for measuring the output of the device for a predetermined period of time, and wherein the means for measuring the output comprises at least one transducer configured to measure force and acceleration of the thrust tip plunger (see col. 10, lines 9-17); and means for changing the frequency or amplitude of the energy impulse applied to the patient (see col. 12, lines 34-38).
 a thrust tip mount (42, fig 6) having a first end and a spaced second end and defining a core extending an elongate longitudinal axis of the thrust tip mount (see col. 6, lines 6-10).
With respect to claim 3, Fuhr discloses a housing (12, fig 2) defining an interior cavity and a port (14, fig 5; see col. 5, lines 64-67), wherein the thrust tip plunger is configured to be slideably received within the housing and is configured to be axially movable relative to the housing.
With respect to claim 4, Fuhr discloses the thrust tip mount is positioned in the housing such that the second end of the thrust tip mount extends to the port (see col. 6, lines 17-19).
With respect to claim 5, Fuhr discloses the thrust tip plunger is configured to be axially movably relative to the thrust tip mount along the longitudinal axis of the thrust tip mount (see col. 11, lines 51-54).
With respect to claim 6, Fuhr discloses the thrust tip plunger has a tip and a base plate coupled to and extending substantially transverse to the elongate rod (see col. 11, lines 45-47).
With respect to claims 7 and 8, Fuhr discloses the rod of the thrust tip plunger is configured to be slideably received within a portion of the core of the thrust tip mount that is sized to a first internal diameter, and wherein the external surface of the tip of the thrust tip plunger is configured to be slideably received therein a portion of the core of the thrust tip mount that is sized to a second internal diameter that is greater than the first internal diameter (see col. 11, lines 60-67 and col. 12, lines 1-3).
With respect to claim 9, Fuhr discloses the solenoid defines a core, further comprising a solenoid rod that is selectively and conventionally biaxially movable therein the core along a longitudinal axis of the solenoid in response to selective energization by the current supplied by 
With respect to claim 10, Fuhr discloses the hammer element is mounted to the distal end of the solenoid rod (see col. 7, lines 59-60), and wherein the hammer element selectively forcefully contacts the base plate of the thrust tip plunger in response to selective energization of the solenoid by the current supplied by the power source upon actuation (see col. 7, lines 38-43).
With respect to claim 11, Fuhr discloses a preload/safety switch (94, fig 5) configured to releasably hold the thrust tip plunger of the thrust tip assembly in the preload compressed position (see col. 8, lines 57-61), and wherein, in the preload compressed position, the base plate of the thrust tip plunger is spaced from the hammer element of the solenoid subassembly at a predetermined distance (see col. 8, lines 64-67).
With respect to claim 12, Fuhr discloses an indicator (112, fig 4).
With respect to claim 13, Fuhr discloses the means for measuring the output further comprises a means for determining the adjustment energy impulse applied to the patient by a distal end of the thrust tip plunger (see col. 12, lines 35-40).
With respect to claim 14, Fuhr discloses at least one bias element (70, fig 5) configured to urge the thrust tip plunger in an actuation direction (col. 7, line 8).
With respect to claim 15, Fuhr discloses a method applying an adjustment energy impulse to a patient, comprising: providing the portable chiropractic adjusting instrument of Claim 1; applying the tip of the thrust tip plunger to a desired location and orientation on the patient; actuating the portable chiropractic adjusting instrument (see col. 12, lines 41-47); determining the adjustment energy impulse applied to the patient by a distal end of the thrust tip .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15-17, and 33 of U.S. Patent No. 9,345,633. Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16, 21, and 34 of U.S. Patent No. 9,687,405. Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,667,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed apparatus of each patent has the structure and function of the claimed limitations of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (4841955), Dungan (6228042), Colloca (7144417), Colloca (2007/0150004), and Colloca (8641648) are cited to show additional chiropractic devices with solenoids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELSEY E BALLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785